NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        APR 15 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

XUEXIAO CHEN,                                   No.    12-70330

                Petitioner,                     Agency No. A087-599-991

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                      Argued and Submitted March 11, 2019
                           San Francisco, California

Before: WALLACE, SILER,** and McKEOWN, Circuit Judges.


      Petitioner Xuexiao Chen, a Chinese citizen, petitions for review of the BIA’s

decision denying his application for asylum, withholding of removal, and relief

under the Convention Against Torture. We have jurisdiction under 8 U.S.C. §

1252, and we deny his petition.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The Honorable Eugene E. Siler, United States Circuit Judge for the
U.S. Court of Appeals for the Sixth Circuit, sitting by designation.
      We review credibility determinations for substantial evidence. Lai v.

Holder, 773 F.3d 966, 970 (9th Cir. 2014). “[A] credibility determination will

only be reversed if ‘the evidence not only supports [a contrary] conclusion, but

compels it.’” Singh v. Lynch, 802 F.3d 972, 975 (9th Cir. 2015) (alteration and

emphases in original) (quoting Rizk v. Holder, 629 F.3d 1083, 1087 (9th Cir.

2011).

      The many inconsistencies with Chen’s petition and testimony provide

substantial evidence to support the agency’s adverse credibility determination.

Chen testified that he found a home church in China through a friend, but later he

said he started the church himself. He gave inconsistent stories about his release

from the hospital, and he provided conflicting home addresses. Chen also gave

what the IJ and BIA considered an implausible account of his release. And Chen

presented inconsistent documentary evidence. Thus, this case does not involve

“the most extraordinary circumstances” that would permit us to overturn the

agency’s credibility determination. Shrestha v. Holder, 590 F.3d 1034, 1041 (9th

Cir. 2010) (quoting Jibril v. Gonzales, 423 F.3d 1129, 1138 n.1 (9th Cir. 2005)).

Accordingly, Chen’s asylum claim fails, and his withholding of removal claim

does too. Huang v. Holder, 744 F.3d 1149, 1156 (9th Cir. 2014)

      Finally, because Chen has not shown “that it is more likely than not that . . .

he would be tortured if removed to the proposed country of removal,” 8 C.F.R. §


                                          2
208.16(c)(2), his CAT claim fails. Chen’s only evidence was his testimony, which

the agency found not credible. Thus, he presented no “evidence relevant to the

possibility of future torture” that shows a likelihood of future torture if he returns

to China. 8 C.F.R. § 208.16(c)(3).

      PETITION DENIED.




                                           3